Case 0:20-cv-60416-AMC Document 110-13 Entered on FLSD Docket 08/13/2021 Page 1 of 6
Case 0:20-cv-60416-AMC Document 110-13 Entered on FLSD Docket 08/13/2021 Page 2 of 6



                           Office 365 ATP partner-led “White Glove”

                           Service Offering                                                                      Requirements
                            Direct Customer assistance in piloting & adopting Office 365 ATP with expert          •   Set O ve + Goose as subscr pt on
                            configuration of EOP ATP and a Secure Score review with recommendations                   Partner of Record for a Off ce 365
                                                                                                                        censes or $5k for up to 20 hours
                                                                                                                      of ass stance
                                                                                                                  •   Prov de a p ot group of at east 100
                           Customer Benefit                                                                           target users




  Olive + Goose Offering
                            •   Office 365 ATP coverage configured for all of your users lead by an               •   Customer must have Off ce 365 E5
                                experienced partner with extensive ATP experience and direct Engineering
                                                                                                                        censes, or be w ng to tr a E5
                                access includes configuration & adoption best practices
                                                                                                                        censes n the r tenant
                            •   Microsoft partner to assist as a Trusted Advisor for all things Office 365 and
                                EMS if desired with a full review of their Secure Score and reccommendations      •   Ma f ow ng through EOP today – f
                                for their tenant                                                                      ma boxes are on O365 then ma
                            •   Production pilot that seamlessly hands off to a production deployment                 f ows through EOP.
                            •   Resources with up to date knowledge and technical demos




                                                                                                                                            Olive + Goose
Case 0:20-cv-60416-AMC Document 110-13 Entered on FLSD Docket 08/13/2021 Page 3 of 6




    Exchange Online Protection
    Stop viruses and malware
    Multi-engine malware protection
    Continuously evolving anti-spam, anti-phishing,
    and anti-spoofing protection

    Protect sensitive data
    Data loss prevention features
    Encryption of sensitive email

    Common administration console
    Microsoft Office 365 integration
    Detailed reporting


    Enterprise-class reliability
    Geographically load-balanced datacenters
    Queuing capabilities to help ensure no mail is lost
    Microsoft support 24 hours/day, 365 days/year
    Financially backed SLAs
Case 0:20-cv-60416-AMC Document 110-13 Entered on FLSD Docket 08/13/2021 Page 4 of 6
Case 0:20-cv-60416-AMC Document 110-13 Entered on FLSD Docket 08/13/2021 Page 5 of 6




    Highlights and Futures
    New Advanced Threat Protection enhancements
    •Dynamic Delivery of Safe Attachments
    •URL Detonation
    •ATP across Office 365
    •Threat Intelligence dashboard
    •Threat Explorer

    New Exchange Online Protection enhancements
    •Enhanced phishing protection
    •Zero-hour Auto Purge (ZAP)
    •Safety tips in Outlook on the web
    •Filtering for common malicious attachment types
    •Phish reporting
    •Protection against insider spoofing

    Learn more at the Office Blogs
    • https://blogs.office.com
    • http://fasttrack.office.com/roadmap
Case 0:20-cv-60416-AMC Document 110-13 Entered on FLSD Docket 08/13/2021 Page 6 of 6



                           Office 365 ATP partner-led “White Glove”
                           INTERNAL GUIDANCE
                           Service Offering                                                                      Requirements
                            No cost to Customer assistance in piloting & adopting Office 365 ATP by the           •   Set O ve + Goose as subscr pt on
                            same team that managed the Microsoft PG Office 365 White Glove program                    Partner of Record for a Off ce 365
                                                                                                                       censes or $5k for up to 20 hours
                                                                                                                      of ass stance
                           Customer Benefit                                                                       •   Prov de a p ot group of at east 25
                            •   Lead with 30 60 or 90 day trial of Office 365 ATP lead by an experienced              target users
                                partner with extensive ATP experience and direct PG engagement includes
                                                                                                                  •   Customer must have Off ce 365 E5
                                configuration & adoption best practices




  Olive + Goose Offering
                                                                                                                       censes, or be w ng to tr a E5
                            •   Trusted Microsoft partner to assist as a Trusted Advisor for all things Office
                                                                                                                       censes n the r tenant
                                365 and EMS if desired
                            •   Production pilot that hands off to production deployment                          •   Ma f ow ng through EOP today
                            •   Resources with up to date knowledge and technical demos




                           Microsoft Benefit
                            •   Engaged Microsoft partner working towards a successful pilot and further
                                expansion of Office 365 & EMS workloads
                            •   Resources freed to pursue other opportunities
                            •   Run Secure Score and discuss remediation to top priority issues

                                                                                                                                           Olive + Goose
